NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
EDWARD C. PATTERSON,
Petiti0ner, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Responclent.
2011-3209 ..
Petition for review of the Merit Systems Protection
Board in case no. DE0752890371-C-5.
ON MOTION
ORDER
The United States Postal Service moves to reform the
official caption to designate the Merit Systems Protection
Board as the respondent.
Pursuant to 5 U.S.C. § 7 703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We

PATTERSON V. MSPB 2
determine that the Board should be designated as the
respondent.
According1y,
IT ls ORDERED THAT:
(1) The motion is granted The revised official cap-
tion is reflected aboVe.
(2) The Board should calculate its brief due date from
the date of filing of this order.
FoR THE CoUR'r
 1 4  /s/ Jan Horba1y
Date J an Horba1y
Clerk
cc: Edward C. Patterson _
Lartease M. Tiffith, Esq.
Lindsey Schreckengost, Esq. (Copy of Petitioner‘s ln-
formal Brief Enc10sed)
s20
Fl
E1.3. COURT 0|l5§gPEALS FOR
THE FEDERAL ClRCUlT
NOV 14 2011
.|AN|'l9RBALY
0LERK